Per Curiam. This claim, arising out of the death of a fireman killed in the line of duty, seeks payment of compensation to the decedent’s beneficiary pursuant to the provisions of the “Law Enforcement Officers and Firemen Compensation Act,” (hereafter, the Act) Ill. Rev. Stat., Ch. 48, Sec. 281, et seq., 1977. The Court has carefully considered the application for benefits submitted on the form prescribed and furnished by the Attorney General, a written statement of the decedent’s supervising officer, and a report by the Illinois Attorney General’s office which substantiates matters set forth in the application. Based upon these documents and other evidence submitted at a hearing before the full Court on April 19,1979, the Court finds as follows: 1. That the Claimant, Arline Sorby, is the wife of the decedent, and in the absence of a designated beneficiary, Section 3(a) of the Act provides that any award hereunder shall be paid to the surviving widow. 2. That the decedent, Robert C. Sorby, was a 24 year veteran of the Chicago Fire Department and was engaged in the active performance of his duties, within the meaning of Sec. 2(e) of the Act, on October 10,1978. 3. Fireman Sorby began his regular 24-hour duty assignment at 8:00 a.m. and at 3:12 p.m. on October 10, 1978, and Sorby and others assigned to Engine Company Ten responded to an alarm of an “oil spill.” While proceeding to the scene, Sorby fell from the engine truck on which he was riding, and he struck his head on the street. Fireman Sorby, unconscious, was taken to Resurrection Hospital and admitted at 4:00 p.m. He never regained consciousness and was pronounced dead at 7:40 a.m. on October 29, 1978. The medical examiner’s certificate of death recites the immediate cause of death as “severe skull fracture with intracranial and intracerebral hemorrhage.” We find, therefore: a) that Fireman Sorby was killed in the line of duty as defined in Section 2(e) of the Act; and b) that the proof submitted in support of this claim satisfies all of the requirements of the Act, and the claim is therefore compensable thereunder. It is hereby ordered that the sum of $20,000.00 be, and is hereby awarded to Arline Sorby, as wife and beneficiary of the deceased fireman, Robert C. Sorby.